UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-5218


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

EARL DWIGHT REVELS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:08-cr-00045-NCT-1)


Submitted:    August 20, 2009              Decided:   September 18, 2009


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.    Michael A. DeFranco, Angela Hewlett Miller,
Assistant United States Attorneys, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Earl Dwight Revels pled guilty pursuant to a written

plea agreement to possession of a firearm by a convicted felon,

in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2006), and

was sentenced to 120 months in prison.                    Revels timely appealed.

             Counsel for Revels filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), certifying that there

are no meritorious grounds for appeal, but questioning whether

the district court properly enhanced his sentence.                          Revels has

filed a pro se supplemental brief essentially raising the same

claim.     Finding no reversible error, we affirm.

             A    defendant   is     subject        to   a    four-level   enhancement

under U.S. Sentencing Guidelines Manual (“USSG”) § 2K2.1(b)(6)

(2007) if he “used or possessed any firearm . . . in connection

with another felony offense.”               The purpose of this enhancement

is “to ensure that a defendant receives more severe punishment

if,   in   addition    to   committing          a   firearms     offense    within   the

scope of § 2K2.1, he commits a separate felony offense that is

rendered more dangerous by the presence of a firearm.”                          United

States v. Blount, 337 F.3d 404, 406 (4th Cir. 2003) (citing

former     USSG   § 2K2.1(b)(5)      (2001)).            To   determine    whether   the

enhancement       should    apply,    the       district       court   must   consider

whether the defendant committed a separate felony offense and

whether the firearm underlying the conviction was possessed “in

                                            2
connection with” the additional felony.                 Id. at 406-07.             This

requirement is satisfied if the firearm facilitated or could

have   facilitated       the   additional      felony.        United      States    v.

Jenkins, 566 F.3d 160, 162 (4th Cir. 2009) (citing USSG § 2K2.1

cmt. n.14(A)).      The district court’s factual findings concerning

sentencing factors need only be supported by a preponderance of

the evidence.      United States v. Jeffers, 570 F.3d 557, 570 (4th

Cir. 2009).

             The   district      court       properly      concluded      that     the

evidence was more than adequate to establish by a preponderance

of the evidence that Revels was involved in the separate crime

of   armed    robbery.     The   victim,      who    was   robbed   at     gunpoint,

provided a description to police that was generally consistent

with Revels’ appearance, and later identified a photograph of

Revels as his assailant.         Further, police found Revels the next

morning within several blocks of the scene of robbery, driving a

vehicle that matched the description of the car in which the

assailant fled.      Because the district court’s findings were not

clearly      erroneous,    the   four-level         enhancement     was     properly

assessed.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                       This court

requires that counsel inform Revels, in writing, of the right to

                                         3
petition   the    Supreme      Court   of       the    United      States      for   further

review.     If    Revels      requests      that       a   petition      be    filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in    this    court      for      leave    to   withdraw       from

representation.      Counsel’s motion must state that a copy thereof

was served on Revels.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately            presented     in   the     materials

before    the    court   and    argument        would      not    aid    the    decisional

process.

                                                                                     AFFIRMED




                                            4